DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui et al. (US 10,700,090 B1; hereinafter “Cui”).
Regarding Claim 1, referring to at least Fig. 48A, and related text, Cui teaches a memory device, comprising: a semiconductor substrate (10) having a principle surface (an upper surface of 10) (col. 11, lines 1-4); a stack (32 and 46) disposed on the principle surface of the semiconductor substrate and comprising alternately arranged conductive layers (46) and insulating layers (32) (col. 38, lines 29-33); a charge storage structure (54L) comprising a plurality of bent storage structures or discrete storage segments, the bent storage structures or the discrete storage segments being opposite to sidewalls of the conductive layers, wherein each bent storage structure or each discrete storage segment is substantially aligned with a 
Regarding Claim 2, Cui teaches wherein the charge storage structure comprises the bent storage structures, and the sidewalls of the conductive layers are recessed relative to sidewalls of the insulating layers to define a plurality of recesses, in which the bent storage structures are accommodated therein (fig. 48A).
Regarding Claim 3, Cui teaches wherein the charge storage structure further comprises a plurality of connecting portions each interconnected between adjacent ones of the bent storage structures (fig. 48A).
Regarding Claim 4, Cui teaches wherein the blocking layer and the tunneling layer are conformal with the charge storage structure (fig. 48A).
Regarding Claim 12, Cui teaches a teaches a method for manufacturing a memory device, the method comprising: forming a stack (32 and 42) comprising alternately arranged selective function layers (42) and insulating layers (32), the selective function layers and insulating layers having respective sidewalls (fig. 31A and col. 29, lines 37-61); recessing the 
Regarding Claim 13, Cui teaches wherein recessing the sidewalls of the selective function layers or the sidewalls of the insulating layers comprises etching the sidewalls of the selective function layers to form the recesses, wherein forming the semiconductor layer comprises fully filling the remaining spaces with the semiconductor layer such that the semiconductor layer has corners in the remaining spaces (fig. 32A and col. 30, lines 45-67).
Regarding Claim 14, Cui teaches further comprising replacing the selective function layers with conductive layers (46) (fig. 48A and col. 37, lines 45-54).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new grounds of rejection by Cui et al. (US 10,700,090 B1) as set forth above in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829